

117 S2431 IS: Department of Veterans Affairs Office of Inspector General Training Act of 2021
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2431IN THE SENATE OF THE UNITED STATESJuly 22, 2021Ms. Hassan (for herself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to require the employees of the Department of Veterans Affairs to receive training developed by the Inspector General of the Department on reporting wrongdoing to, responding to requests from, and cooperating with the Office of Inspector General, and for other purposes.1.Short titleThis Act may be cited as the Department of Veterans Affairs Office of Inspector General Training Act of 2021.2.Department of Veterans Affairs employee training regarding Office of Inspector General(a)TrainingThe Secretary of Veterans Affairs shall require each employee of the Department of Veterans Affairs to receive training that the Inspector General of the Department shall develop on the reporting of wrongdoing to, responding to requests from, and cooperating with the Office of Inspector General.(b)EmployeesIn carrying out subsection (a), the Secretary shall require—(1)each employee of the Department who was employed by the Department on the day before the date of the enactment of this Act undergo the training required by subsection (a) not later than one year after the date of the enactment of this Act; and(2)each employee of the Department who begins employment with the Department on or after the date of the enactment of this Act undergo the training required by subsection (a) not later than one year after the date on which the employment begins.(c)ElementsTraining developed and required under subsection (a) shall include the following:(1)Definition of the role, responsibilities, and legal authority of the Inspector General of the Department and the duties of employees of the Department for engaging with the Office of the Inspector General.(2)Identification of the circumstances and mechanisms for reporting fraud, waste, abuse, and other wrongdoing to the Inspector General, including making confidential complaints to the Inspector General.(3)Identification of the prohibitions and remedies that help to protect Department employees from retaliation when reporting wrongdoing to the Inspector General.(4)Recognition of opportunities to engage with staff of the Office of the Inspector General to improve Department programs, operations, and services. (d)Design and updateThe Inspector General of the Department shall design, and update as the Inspector General considers appropriate, the training developed and required by subsection (a).(e)SystemThe Secretary shall provide, via the talent management system of the Department, or successor system, the training developed and required under subsection (a).(f)Relation to certain trainingThe Secretary shall ensure that training developed and required under subsection (a) is separate and distinct from training provided under section 733 of title 38, United States Code.(g)Notice to employeesThe Secretary shall ensure that the Inspector General is afforded the opportunity, not less frequently than twice each year and as frequently as the Inspector General considers appropriate under extraordinary circumstances, to use the electronic mail system of the Department to notify all authorized users of such system of the following:(1)The roles and responsibilities of the employees of the Department when engaging with the Office of the Inspector General.(2)The availability of training provided under subsection (a).(3)How to access training provided under subsection (a).(4)Information about how to contact the Office of the Inspector General, including a link to any website-based reporting form of the Office.